Norton, J.
This is a proceeding instituted by plaintiff before the recorder of the city of Lexington to recover a fine tinder an ordinance of said city prohibiting the keeping of a bawdy house, with a violation of which defendant was charged. Upon trial defendant was convicted, and her fine assessed at $100. On appeal to the criminal court the cause was tried de novo and judgment rendered for plaintiff’ for the like sum, from which defendant prosecutes her appeal to this court. The only ground upon which we *627are asked, to reverse the.judgment is, that the record does not show that defendant was arraigned or that any plea was entered either before the recorder or in the criminal court. While it has been held ever since the ease of Thomas v. The State, 6 Mo. 457, that when upon arraignment defendant does not confess the indictment to be true, it is error to proceed with the trial without the formal entry of a plea of not guilty, we are not aware that the doctrine has ever been extended to cases other than proceedings by indictment. Indeed, the above decision and those which have followed are but declaratory of the statute which provided then, as it does now, “ that when any person shall be arraigned upon an indictment, it shall not be necessary to ask him how he shall be tried, and if he deny the charge in any form, or require a trial, or if he l’efuse to plead or answer, and in all cases where he does not confess the indictment to be time, a plea of not guilty shall be entered,” &c. Wag. Stat., § 5, p. 1895. The principle announced in numerous decisions of this court that in trials on indictment the record must show an arraignment and entry of plea, does not apply in the case at bar, although the suit of plaintiff to recover a penalty for breach of its ordinance may be regarded as quasi criminal. Judgment affirmed, in which the other judges concur.
Arrirmed.